


Exhibit 10.2

 

DEFERRED CASH AWARD AGREEMENT

 

--------------------------------------------------------------------------------

 

DST SYSTEMS, INC. 2005 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is by and between DST SYSTEMS, INC. (“Company”) and participant
(“Employee”) in the DST annual incentive award program (“Program”) under the DST
Systems, Inc. 2005 Equity Incentive Plan (“Plan”), each as amended and
interpreted from time to time.

 

The parties agree as follows:

 

1.                                       Award.

 

a.                                       Award Grants.  The Compensation
Committee of Company’s Board of Directors (the “Committee”) may from time to
time authorize a Deferred Cash award under the Program.  Each date Deferred Cash
is granted to Employee shall be a “Grant Date.”  Employee will be notified of
each Deferred Cash grant via Company e-mail.  In order to receive payment of the
grant, Employee must timely confirm acceptance of the terms and conditions of
this Agreement pursuant to the instructions in each e-mail notification of each
grant.

 

b.                                      Deferred Cash.  Employee shall receive
information under the heading “Your Award Information” (“Personalized
Information”) for each Grant Date as to the principal amount of the award and
the “Vesting Date” (as defined in Paragraph 3(a) hereof).  Each award amount (as
provided in the Personalized Information) is to be reflected in a notational
account to be adjusted for gains and losses pursuant to the terms of this
Agreement, and, as adjusted, shall be referred to as the “Deferred Cash.”  The
Deferred Cash and the other rights set forth in this Agreement shall be the
“Award.”

 

c.                                       Administration. The Award is
administered by the Committee or by a Company officer to whom the Committee
delegates authority as allowed by the Plan.  Pursuant to such authority,
Company’s Chief Financial Officer (“CFO”) has adopted Administrative Procedures
for Annual Incentive Awards (“Procedures”), and, as amended from time to time,
such Procedures shall apply to each Award.  The Committee or its delegate may
take any action the Committee or delegate deems necessary or appropriate to
administer this Agreement and the Award in accordance and consistent with
Internal Revenue Code (“Code”) Section 409A and regulations and guidance issued
thereunder.

 

2.                                       Restrictions.  During the “Initial
Deferral Period” (described in Paragraph 3(a) hereof) for an Award and through
any “Extended Deferral Date” (as defined in Paragraph 3(h) hereof) for an Award,
the Award shall not be transferable (by sale, assignment, disposition, gift,
exchange, pledge, hypothecation, or otherwise) other than as provided in
Paragraph 3(f) upon Employee’s death.  Any attempted disposition of the Award,
and the levy of any execution, attachment or similar process upon the Award
prior to payment of Deferred Cash, shall be null and void and without effect.

 

--------------------------------------------------------------------------------


 

3.                                       Deferral, Payment and Forfeiture.

 

a.                                       Deferral Period.  The “Initial Deferral
Period” shall be from the Grant Date to the earlier of the Vesting Date set
forth in the Personalized Information (the December 1 that is two years and
eleven months from the end of the performance year for which the Award was made)
or the date (i) of Employee’s death, (ii) of Employee’s “Disability” (as that
term is defined in Code Section 409A(a)(2)(C)), (iii) of Employee’s separation
from service with Company as determined under Code
Section 409A(a)(2)(A)(i) (“409A Separation”) on or after age 59½, whether in a
voluntary termination of employment or in a termination without “Cause” (as
defined in Paragraph 3(h) hereof) (“Retirement”), (iv) Employee’s termination
without Cause in connection with a “Reduction in Force” or “Business Unit
Divesture” (as defined in Paragraph 3(h) hereof); or (v) either of the two
termination of employment circumstances set forth in Paragraph 3(d) hereof
occurs subsequent to a “Change in Control” (as defined in Paragraph 7 hereof). 
Each of the events set forth in clauses (i) through (v) above is an “Early
Vesting Event”.

 

b.                                      Payment.  Subject to the forfeiture
provisions in this Paragraph 3, payment of Deferred Cash shall be made on or
subsequent to the last day of the “Deferral Period” within the time period
provided in the Procedures.  The Procedures govern the timing of adjustments to
the notational account for payout purposes.  The “Deferral Period” is the
Initial Deferral Period unless Employee has timely elected an “Extended Deferral
Date” (as defined in Paragraph 3(h)), in which case the Deferral Period is from
the Grant Date to the Extended Deferral Date.  Notwithstanding the foregoing,
if, under Company’s Specified Employee Identification Procedures, Employee is
determined to be a “specified employee” as defined in Code Section 409A and
payment is on account of a 409A Separation, payment shall be delayed as required
under Code Section 409A(a)(2)(B)(i) and made following the six month anniversary
of the Employee’s 409A Separation (which will be the last day of the Deferral
Period) as provided in the Procedures.

 

c.                                       Forfeiture.  Subject to certain
exceptions which are set forth in Paragraph 3(d), the Deferred Cash and rights
to the Award shall be immediately forfeited to Company without payment by
Company of any consideration to Employee if, during the Initial Deferral Period,
Employee, for any other reason other than an Early Vesting Event, is not
continuously employed (as described in Paragraph 3(g) hereof).  Notwithstanding
any other provision of this Agreement, termination for Cause or violation of
Paragraph 5 hereof will cause forfeiture of the Deferred Cash and rights to the
Award, and Employee acknowledges and agrees that such forfeiture can occur prior
or subsequent to any Deferral Period and to payment of the Deferred Cash.

 

d.                                      Exceptions to Forfeiture: Change in
Control.  Notwithstanding the forfeiture provisions of Paragraph 3(c), this
Paragraph 3(d) shall apply in the event of a Change in Control.  The occurrence
of a Change in Control during the Initial Deferral Period shall not cause
vesting or forfeiture of the Award. Employee’s “Termination Without Cause” or
“Resignation for Good Reason” (each as defined in Paragraph 3(h) hereof),
subsequent to the Change in Control and prior to the Vesting Date, shall not
cause forfeiture of the Award and shall be deemed an Early Vesting Event causing
the Award to vest and trigger payment under Paragraph 3(b).

 

e.                                       Deferred Cash Adjustment.  The
notational account balance reflecting the amount of Deferred Cash shall be
adjusted from time to time, as provided in the Procedures, to account for
increases or decreases in the value of hypothetical investment of the Deferred
Cash elected by Employee under the Procedures.

 

2

--------------------------------------------------------------------------------


 

f.                                         Payments to Third Party.  Upon the
death of Employee, followed by a valid written request for payment, the Deferred
Cash shall be paid under the Procedures to Employee’s beneficiary named in a
written beneficiary designation filed with the Company’s Corporate Secretary or,
if there is no such designated beneficiary, to Employee’s executor or
administrator or other personal representative acceptable to the Corporate
Secretary.  Any request to pay any person or persons other than Employee shall
be accompanied by such documentation as Company may reasonably require,
including without limitation, evidence satisfactory to Company of the authority
of such person or persons to receive the payment.

 

g.                                      Continuity of Employment.  For purposes
of this Agreement, employment includes employment by:

 

i.                                          Company (or, for purposes of
Paragraph 3(d)(i) the “Acquiring Entity”);

 

ii.                                       any corporation in an unbroken chain
of corporations beginning with Company (or Acquiring Entity if applicable) or in
an unbroken chain of corporations ending with Company (or Acquiring Entity if
applicable) if, on the Grant Date (or in the case of an Acquiring Entity on the
date of the Business Unit Divestiture), each corporation other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain or any entity in which Company (or Acquiring
Entity if applicable) has a direct or indirect equity interest of at least fifty
percent (50%) (“Subsidiary”);

 

iii.                                    any individual or entity that directly
or through one or more intermediaries controls or is controlled by or under
common control with Company (or Acquiring Entity if applicable) (“Affiliate”);
or

 

iv.                                   any entity in which Company directly or
indirectly owns stock possessing such minimum percentage (must be at least
twenty percent (20%)) of the total combined voting power of all classes of stock
or owns such minimum percentage (must be at least twenty percent (20%)) of the
capital interests or profit interests as the Committee from time to time
determines for purposes of this Paragraph 3(g) (also an “Affiliate”).

 

Employee is not deemed to have terminated employment by, and the Award shall not
be forfeited solely as a result of, any change in Employee’s duties or position
or Employee’s temporary leave of absence approved by Company (or Acquiring
Entity if applicable).  To be continuously employed for purposes of this
Agreement, Employee must be regularly and continuously employed by Company (or
Acquiring Entity if applicable) for more than twenty (20) hours per week and
more than five (5) months per year.

 

h.                                      Paragraph 3 Definitions.  For purposes
of Paragraph 3, the following terms have the meanings set forth below:

 

i.                                          A “Business Unit Divestiture” is the
consummation during the Initial Deferral Period of a merger, reorganization,
consolidation, or sale of assets, or stock or other transaction that the
Committee determines is a business unit divestiture event, that involves a
Subsidiary (as defined in Paragraph 3(g)), joint venture, division or other
business unit and

 

3

--------------------------------------------------------------------------------


 

results in a group of employees of such business unit, such group including
Employee being employed by the acquiring company (“Acquiring Entity”) and, under
Paragraph 3(g) hereof,  no longer being employed by Company.

 

ii.                                       The “Extended Deferral Date” is (a) if
applicable, each date subsequent to Retirement that Employee shall receive the
payment of Deferred Cash in an installment under a timely Retirement installment
election made pursuant to the Procedures; or (b) if Retirement installments are
inapplicable, the earlier of (i) the extended deferral date timely elected and
fixed by Employee pursuant to the Procedures; or (ii) the date of death,
Disability, or a 409A Separation.  Employee acknowledges and agrees that the
Deferral Period may terminate, and deferred amounts may be paid, in the event of
a 409A Separation even if Employee remains employed by Company under Paragraph
3(g).  For instance, the Deferral Period may end, any right to installments
subsequent to Retirement may terminate, and payment may be made under Paragraph
3(b) in the event of a Business Unit Divestiture, Reduction in Force, or
Employee’s transfer to an entity less than fifty percent (50%) owned by Company.

 

iii.                                    A “Reduction in Force” means a 409A
Separation with Company during the Initial Deferral Period in which the Company
terminates the employment of at least ten (10) employees within a business unit
in connection with a single plan of reduction to occur within a rolling 90-day
period or longer period incorporated into a specific plan of reduction.

 

iv.                                   A “Resignation for Good Reason” means
Employee’s resignation for good reason (as defined below) subsequent to the date
of a Change in Control during the three-year period following such date if:
(x) Employee provides written notice to the Company Secretary within ninety (90)
days after the initial occurrence of a good reason event describing in detail
the event and stating that Employee’s employment will terminate upon a specified
date in such notice (“Good Reason Termination Date”), which date is not earlier
than thirty (30) days after the date such notice is provided to Company (“Notice
Delivery Date”) and not later than ninety (90) days after the Notice Delivery
Date, and (y) Company does not remedy the event prior to the Good Reason
Termination Date.  For purposes of this Agreement, Employee shall have “good
reason” if there occurs without Employee’s consent:

 

(A)                              a material reduction in the character of the
duties assigned to Employee or in Employee’s level of work responsibility or
conditions;

 

(B)                                a material reduction in Employee’s base
salary as in effect immediately prior to the Change in Control or as the same
may have been increased thereafter;

 

(C)                                the material relocation of Employee’s
principal office to a location at least thirty-five (35) miles outside of the
metropolitan area where such office was located at the time of the Change in
Control, except for required travel on Company business to an extent
substantially consistent with Employee’s obligations immediately prior to the
Change in Control; or

 

4

--------------------------------------------------------------------------------


 

(D)                               any material breach by Company of an
employment agreement between Company or its successor and Employee, provided,
however, that Employee shall not have “good reason” under this subparagraph
(iv) on account of any alleged breach of an employment agreement based on a
material reduction in employee benefits as a result of a Change in Control that
is immaterial or where benefits to Employee from participation in such employee
benefit plans are not reduced by more than ten percent (10%) in the aggregate.

 

v.                                      Termination Without Cause and for
Cause.  A “Termination Without Cause” means a termination of Employee’s
employment under Paragraph 3(g) that is not for Cause. Termination of employment
for “Cause” includes termination for any act of dishonesty, willful misconduct,
gross negligence, intentional or conscious abandonment or neglect of duty,
criminal activity, fraud or embezzlement, any unauthorized disclosure or use of
material confidential information or trade secrets, or violation of any
non-compete or non-disclosure agreement to which Employee is subject.

 

4.                                 Taxes.

 

a.                                       General.  Employee understands and
agrees that Company may withhold from payroll or other amounts Company owes or
will owe Employee any applicable withholding, payroll and other required tax
amounts due on the Vesting Date, the date of payment of Deferred Cash or any
other applicable date.  Employee agrees to pay Company any such amounts within
the deadline imposed by Company if withholding is not effected by the Company
for any reason.  Employee understands and agrees that certain tax withholding
amounts may be due prior to payment of the Deferred Cash.  For instance,
withholding amounts may be due upon (i) vesting even though payment of Deferred
Cash is delayed because an Extended Deferral Date has been elected, (ii) the
Grant Date if Employee is at least age fifty-nine and one-half (59½) on such
date, (ii) Employee reaching age fifty-nine and one-half (59½) during a Deferral
Period, or (iii) a Reduction in Force.  Employee acknowledges and agrees that
Company may deduct amounts due hereunder from payroll or other amounts Company
owes or will owe Employee.

 

b.                                      Acceleration of Extended Deferrals to
Cover Employment Tax Liabilities.  Employee understands and agrees that certain
tax withholding amounts may be due prior to the payment of Deferred Cash.  For
instance, withholding amounts for the Federal Insurance Contributions Act tax
imposed under Code Sections 3101, 3121(a) or 3121(v)(2) (“FICA Tax”) may be due
upon Employee meeting Retirement-eligibility requirements either during the
Initial Deferral Period or through any Extended Deferral Date.  To satisfy any
FICA Taxes, the Company may accelerate the payment of amounts in Extended
Deferral as necessary to satisfy the FICA Tax obligations as provided in this
Paragraph.  If such acceleration occurs, then the Company may also accelerate
the payment of additional amounts in Extended Deferral as necessary to cover
withholding tax liabilities arising under the income tax at source on wages
rules imposed under section 3401 or the corresponding withholding provisions of
applicable state, local, or foreign tax laws (together with the FICA Tax, “FICA
Related Taxes”).  In no event, however, may the amounts accelerated exceed the
aggregate amount of the FICA Related Taxes.

 

5

--------------------------------------------------------------------------------


 

5.                                       Violation of Non-compete, Nonuse and
Nondisclosure Provisions.  Employee acknowledges that Employee’s agreement to
this Paragraph 5 is a key consideration for the grant of the Award.    Employee
hereby agrees with the Company as follows:

 

a.                                       Non-Compete.  During the period that
Employee is employed by “Employer” (as defined in Paragraph 5(h)), and
thereafter during or any period for which Employee is receiving, by agreement of
Employee and Employer, any separation payment(s) (whether made in lump sum or
installments) or in which a Deferred Cash vesting period continues to apply,
Employee agrees that, without consent of Employer, Employee will not engage
directly or indirectly within any country where Employee was employed by
Employer, in any manner or capacity, as advisor, consultant, principal, agent,
partner, officer, director, employee or otherwise, in any business or activity
which is competitive with any business conducted by the Company, a Subsidiary
(as defined in Paragraph 3(g)) or Affiliate (as defined in Paragraph 5(h));
provided, however, that the Committee may determine as provided in Paragraph 6
hereof that such obligation shall not apply to any period after termination of
employment if such termination was on the date of a Change in Control or within
eighteen (18) months subsequent to such date.

 

b.                                      Non-Solicitation.  Employee further
agrees that during the twelve (12) month period subsequent to termination of
employment with Employer, and thereafter in any period in which a Deferred Cash
vesting period continues to apply, Employee will not solicit any employee of
Company, a Subsidiary or Affiliate to leave such employment to become employed
by a competitor of Company, a Subsidiary or Affiliate or solicit or contact any
person, business or entity which was a customer of Company, a Subsidiary or
Affiliate at the time of such termination of employment, or any prospective
customers of Company, a Subsidiary or Affiliate to which Company, a Subsidiary
or Affiliate has made a proposal to do business within the twelve (12) month
period prior to the date of termination of employment, for purposes of selling
goods or services of the type sold or rendered by Company, a Subsidiary or
Affiliate at the time of termination of employment.

 

c.                                       Ownership of Confidential Information,
Inventions and Works.  All “Confidential Information”, “Inventions” and “Works”
(each as defined in Paragraph 5(h)) and documents and other materials containing
Confidential Information, Inventions and Works are the exclusive property of
Employer.  Employee shall make full and prompt disclosure to Employer of all
Inventions.  Employee assigns and agrees to assign to Employer all of Employee’s
right, title and interest in Inventions.  Employee acknowledges and agrees that
all Works are “works made for hire” under the United States copyright laws and
that all ownership rights vest exclusively in Employer from the time each Work
is created.  Should a court of competent jurisdiction hold that a Work is not a
“work made for hire,” Employee agrees to assign and hereby assigns to Employer
all of Employee’s right, title and interest in the Work.  In the event any
Invention or Work may be construed to be non-assignable, Employee hereby grants
to Employer a perpetual, royalty-free, non-exclusive license to make, use, sell,
have made, and/or sublicense such non-assignable Invention or Work.  Employee
agrees to assist Employer to obtain and vest its title to all Inventions and
Works, and any patent or copyright applications or patents or copyrights in any
country, by executing all necessary or desirable documents, including
applications for patent or copyright and assignments thereof, during and after
employment, without charge to Employer, at the request and expense of Employer.

 

d.                                      Recordkeeping and Return of Confidential
Information, Inventions and Works. Employee agrees to maintain regular records
of all Inventions and Works developed or written

 

6

--------------------------------------------------------------------------------


 

while employed with Employer.  Employee agrees to comply with any procedures
disseminated by Employer with respect to such recordkeeping.  Employee agrees to
provide such records to Employer periodically and/or upon request by Employer. 
Employee agrees to return to Employer all Confidential Information, Inventions
and Works in any tangible form, and copies thereof in the custody or possession
of Employee, and all originals and copies of analyses, compilations, studies or
documents pertaining to any Confidential Information, Inventions and Works, in
whatever form or medium, upon a request by Employer or upon termination of
employment.

 

e.                                       Nonuse and Nondisclosure.  Employee
shall not, either during or after Employee’s employment by Employer, disclose
any Confidential Information, Inventions or Works to any other person or entity
outside of Employer, or use any Confidential Information, Inventions or Works
for any purpose without the prior written approval of an officer of Employer,
except to the extent required to discharge Employee’s duties assigned by
Employer.

 

f.                                         Subsequent Employer Notice. During
the term of Employee’s employment with Employer, and for a period of one year
thereafter or for any period in which the non-compete or non-solicitation
obligation set forth herein applies, Employee agrees to identify to potential
subsequent employer(s), partner(s) or business associate(s) Employee’s
obligations under this Agreement prior to committing to a position with the
employer(s), partner(s), or business associate(s).  Employee agrees that
Employer may, at its discretion, provide a copy of Paragraph 5 of this Agreement
to any of Employee’s subsequent employer(s), partner(s), or business
associate(s), and may notify any or all of them of Employee’s obligations under
this Agreement. For a period of one year after the term of Employee’s employment
by Employer, Employee agrees to give written notice to the Human Resources
Department of Employer of the identity of any subsequent employer(s),
partner(s), or business associate(s) of Employee.

 

g.                                      Remedies.  Notwithstanding anything to
the contrary herein, if Employee violates any provisions of this Paragraph 5,
whether prior to, on or after the Deferral Period, then in addition to all other
remedies available to Company, the Award shall be immediately forfeited to
Company or, if payment of Deferred Cash has been made, Employee shall promptly
reimburse to Company the Deferred Cash, provided, however, that no consideration
shall be paid by Company to Employee for the forfeiture of the Award or for the
reimbursement.  Employee agrees that the provisions of Paragraph 5 hereof are
necessary for protection of the business of Company and that violation of such
provisions is cause for termination of employment and would cause irreparable
injury to Company not adequately remediable in damages.  Employee agrees that
any breach of its obligations under Paragraph 5 hereof shall, in addition to any
other relief to which Company may be entitled, entitle the Company to temporary,
preliminary and final injunctive relief against further breach of such
obligations, along with attorneys’ fees and other costs incurred by Company in
connection with such action.

 

h.                                      Paragraph 5 Definitions.  For purposes
of Paragraph 5, the following terms have the meanings set forth below:

 

i.                                          “Employer” means any Company-related
entity that has employed Employee, whether it be Company, a Subsidiary (as
defined in Paragraph 3(g)), or an Affiliate (as defined in Paragraph 3(g)) and
also for purposes of this Paragraph 5 including any entity in which Company has
an direct or indirect equity interest of at least twenty-five percent (25%)).

 

7

--------------------------------------------------------------------------------


 

ii.                                       “Confidential Information” means
non-public information about Company, Subsidiaries and Affiliates, including
without limitation:

 

(a)                                  inventions not disclosed to the public by
Company, a Subsidiary or Affiliate, products, designs, prototypes, data, models,
file formats, interface protocols, documentation, formulas, improvements,
discoveries, methods, computer hardware, firmware and software, source code,
object code, programming sequences, algorithms, flow charts, test results,
program formats and other works of authorship relating to or used in the current
or prospective business or operations of Company, Subsidiaries and Affiliates,
all of which is Confidential Information, whether or not patentable or made on
Employer premises or during normal working hours; and

 

(b)                                 business strategies, trade secrets, pending
contracts, unannounced services and products, financial projections, customer
lists, information about real estate Company, a Subsidiary or Affiliate is
interested in acquiring, and non-public information about others obtained as a
consequence of employment by Employer, including without limitation information
about customers and their services and products, the account holders or
shareholders of customers of Company, Subsidiaries and Affiliates, and
associates, suppliers or competitors of Company, Subsidiaries and Affiliates.

 

iii.                                    “Inventions” mean all discoveries,
improvements, and inventions relating to or used in the current or prospective
business or operations of Company, Subsidiaries and Affiliates, whether or not
patentable, which are created, made, conceived or reduced to practice by
Employee or under Employee’s direction or jointly with others during Employee’s
employment by Employer, whether or not during normal working hours or on the
premises of Employer.

 

iv.                                   “Works” mean all original works fixed in a
tangible medium of expression by Employee or under Employee’s direction or
jointly with others during Employee’s employment by Employer, whether or not
during normal working hours or on the premises of Employer, and relating to or
used in the current or prospective business or operations of Employer.

 

i.                                          Survival.  Employee’s obligations in
this Paragraph 5 shall survive and continue beyond the Deferral Period, beyond
any forfeiture of the Award, and beyond any termination or expiration of the
Agreement for any reason.

 

6.                                       Committee Action on Non-Compete
Obligation in View of Change in Control.  Notwithstanding any provision of this
Agreement to the contrary, if Company is contemplating a transaction (whether or
not Company is a party to it) or monitoring an event that would cause Company to
undergo a Change in Control, the Committee (as constituted before such Change in
Control) may determine that the non-compete obligation set forth in Paragraph
5(a) hereof shall not apply to any period after termination of employment if
such termination was on the date of a Change in Control or within eighteen (18)
months subsequent to such date.

 

8

--------------------------------------------------------------------------------


 

7.                                       Change in Control.  A “Change in
Control” shall be defined as set forth in the Plan, as amended from time to
time, as of the date of the event that may cause a Change in Control.

 

Notwithstanding the occurrence of a Change in Control under the applicable
definition, a Change in Control shall not occur with respect to Employee if, in
advance of such event, Employee agrees with Company in writing that such event
shall not constitute a Change in Control; provided, however, in no event shall
Employee’s agreement under this paragraph affect a payment subject to 409A from
being made where such payment event is a 409A Change in Control.

 

8.                                       General.

 

a.                                       No Employment Contract.  Except to the
extent the terms of any separate written employment contract between Employee
and Company may expressly provide otherwise, Company shall be under no
obligation to continue Employee’s employment with Company for any period of
specific duration and may terminate such employment at any time for Cause or as
a Termination Without Cause.

 

b.                                      Compliance With Certain Laws and
Regulations.  If the Committee determines that the consent or approval of any
governmental regulatory body or that any action with respect to the Award is
necessary or desirable in connection with the granting of the Award or the
payment of the Deferred Cash, Employee shall supply Company with such
representations and information as Company may request and shall otherwise
cooperate with Company in obtaining any such approval or taking such action.

 

c.                                       Construction and No Waiver. 
Notwithstanding any provision of this Agreement, the granting of the Award, the
restrictions thereon, and the payment of the Deferred Cash are subject to the
provisions of the Plan and any procedures promulgated thereunder by the
Committee or its delegate.  The failure of Company in any instance to exercise
any of its rights granted under this Agreement shall not constitute a waiver of
any other rights that may arise under this Agreement.

 

d.                                      Notices.  Any notice required to be
given or delivered to Company under the terms of this Agreement shall be in
writing and addressed to Company in care of its Corporate Secretary at its
corporate offices, and such notice shall be deemed given only upon actual
receipt by Company.  Any notice required to be given or delivered to Employee
shall be in writing and addressed to Employee at the address on file with the
Company’s human resources department, and all such notices shall be deemed to
have been given or delivered upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

 

e.                                       Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of Delaware without
reference to its principles of conflicts of law.

 

f.                                         Entire Agreement.  This Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof, and supersedes all prior agreements or understandings between the
parties relating thereto.

 

g.                                      Amendment.  This Agreement may be
amended only in the manner provided by the Company evidencing both parties’
agreement to the amendment.  This Agreement may also be amended, without prior
notice to Employee and without Employee’s consent, by the Committee in

 

9

--------------------------------------------------------------------------------


 

the event the Committee deems it necessary or appropriate to make such
amendments for purposes of compliance with the American Jobs Creation Act of
2004 or regulations or guidance issued pursuant thereto, including Code
Section 409A.

 

h.                                      Acknowledgement.  Each Award and this
Agreement are subject to the terms and conditions of the Plan, to the Procedures
and to any other rules adopted by the Committee or its delegate. The Plan is
incorporated in this Agreement by reference, and all capitalized terms used in
this Agreement have the meaning set forth in the Plan, unless this Agreement
specifies a different meaning.  Employee agrees to accept as binding, conclusive
and final all decisions and interpretations by the Committee of the Plan, this
Agreement, or the Procedures or other applicable rules or procedures regarding
any issues arising thereunder, including without limitation all decisions and
interpretations related to Code Section 409A and regulations and guidance issued
thereunder.

 

By acknowledging and agreeing to the terms and conditions of this Agreement each
time an Award is made hereunder, Employee accepts the Award and acknowledges
that the Award is subject to all the terms and provisions of the Plan, this
Agreement and the Procedures or other applicable rules or procedures.

 

10

--------------------------------------------------------------------------------
